Exhibit 10.1

 



RETIREMENT AGREEMENT AND RELEASE

 

This RETIREMENT AGREEMENT AND RELEASE (the “Agreement”) is made by and between
Flexsteel Industries, Inc. (the “Company”) and Karel Czanderna (referred to
herein as “Executive”) (Executive and the Company, collectively, the “Parties”).

 

1.            Retirement from Employment. The parties agree that Executive’s
employment with the Company ended by reason of her retirement on September 9,
2018 (the “Retirement Date”). Regardless of whether Executive signs this
Agreement:

 

A.           The Company will pay Executive for all wages earned by Executive
through the Retirement Date;

 

B.           The Company will pay to Executive any payment(s) required or owed
to Executive pursuant to any vested rights (including rights that vest upon
termination) under the Company’s Cash Incentive Compensation Plan, 2013 Omnibus
Stock Plan and/or Long-Term Incentive Plan or any Notification of Award pursuant
to such plan(s) (the “Incentive Plans”) when any such payment(s) are due;

 

C.           The Company will reimburse Executive for any reasonable business
expenses incurred on behalf of the Company during Executive’s employment,
provided that Executive provides the Company with documentation of such expenses
in accordance with Company policy within three (3) weeks after the Retirement
Date; and

 

D.            The Company will consider Executive’s separation from employment
with the Company as an involuntary termination of Executive’s employment by the
Company without Cause and after Executive’s Retirement Date (as defined in the
Omnibus Stock Plan) for purposes of: (i) Executive’s severance opportunity
pursuant to the letter agreement with the Company executed by Executive on or
about June 29, 2012, (“Executive’s Letter Agreement”); and (ii) any Company
benefit plan, including without limitation the Incentive Plans.

 

2.           Retirement Benefits. In exchange for Executive’s execution and
acceptance of this Agreement, including the obligations set forth in Section 8
and 9 below, the Company will provide Executive the following (collectively, the
“Retirement Benefits”):

 

A.           A payment in the gross amount of One Million, One Hundred Forty
Thousand, Nine Hundred, Forty-Five Dollars ($1,140,945), which amount is equal
to eighteen (18) months of Executive’s ending base salary, plus an amount equal
to one and one-half (1½) times Executive’s annual incentive bonus for the
Company’s most recently completed fiscal year. Executive understands that the
payment described in this Section 2A will be paid to Executive on or about the
later of: (i) thirty (30) days after the Retirement Date; or (ii) three (3)
business days following the end of the cancellation period provided in Section
12 of this Agreement and provided that Executive has not cancelled this
Agreement;

 



 

 

 

B.           If Executive elects to continue Executive’s health insurance
coverage under the Company’s group health plan, the Company will, for a total of
eighteen (18) months (the “Premium Payment Period”), reimburse Executive for the
full monthly insurance premium for such coverage (both employer and employee
portions and including premiums for continuation of coverage for any dependents
enrolled in such plan on the Retirement Date). The Premium Payment Period shall
run concurrently with Executive’s COBRA and any state benefits continuation
period. Executive understands Executive is not required to participate in COBRA
continuation under the Company’s plan and, instead of electing such coverage,
may choose other coverage at Executive’s own expense if Executive prefers to do
so. Executive also acknowledges that Executive has received appropriate notice
from the Company regarding all benefit continuation rights, and that, in order
to receive the premium payment described herein, Executive must timely sign and
submit all documentation necessary to elect to continue Executive’s health
insurance coverage under the Company’s plan and applicable law;

 

C.           At the end of the 18-month period of COBRA coverage described in
Section 2B above, Executive and Executive’s spouse will no longer be eligible to
participate in the Company’s health insurance plan and will be responsible for
selecting and purchasing health insurance coverage for Executive and Executive’s
spouse. The Company will annually reimburse Executive for the cost of up to Two
Thousand Dollars ($2,000) per month of Executive’s monthly premium for such
health insurance coverage for each month beginning on April 1, 2020 and
continuing ending on May 4, 2021, which reimbursement shall be prorated for the
final partial month. All out-of-pocket expenses (including co-pays, deductibles
and uncovered medical expenses) are Executive’s responsibility and are not
subject to reimbursement. It will be Executive’s responsibility to submit a
request for reimbursement to the Corporate Controller of Flexsteel Industries,
Inc. with supporting documentation, each January for the previous calendar year.
Notwithstanding the foregoing, Executive will not receive the premium
reimbursements described in this Section 2C if Executive dies or if Executive
becomes eligible, at any time, to participate in a group health insurance plan
of any other business or entity; and

 

D.           The Company will pay for a senior executive level outplacement
program selected by Executive and reasonably approved by the Company.

 

Executive understands that Executive will receive the Retirement Benefits
described in this Section 2 only if Executive satisfies all of Executive’s
obligations under this Agreement, timely signs this Agreement as described in
Section 12 below, and does not cancel this Agreement within the period provided
in Section 13 below. Executive understands that if Executive does cancel this
Agreement as set forth herein, Executive will not receive such benefits.

 

3.           No Other Benefits. Executive understands that, except for those
items of compensation specifically referenced in or provided through this
Agreement, Executive shall receive no other compensation or benefits from the
Company and is no longer participating in the Company’s benefit plans, except to
the extent Executive is entitled to do so under state and federal benefits
continuation laws. All of Executive’s rights under such plans shall be governed
in accordance with the terms of such plans. Executive acknowledges receipt of
applicable summary plan descriptions relating to such plans.

 



2 

 

 

4.           Executive’s Release of Claims. Executive understands that as part
of this Agreement, Executive is receiving the Retirement Benefits that Executive
would not otherwise be entitled to receive and that Executive agrees constitute
sufficient consideration for all aspects of this Agreement. In return for the
Retirement Benefits and the Company’s Release of Claims in Section 6 below,
Executive, on behalf of herself and any person or entity that could bring a
claim on Executive’s behalf, hereby releases the Company and its subsidiaries,
predecessors, successors, assigns and/or affiliated companies, businesses or
entities (collectively, “Affiliates” and each, an “Affiliate”), and all of their
respective employee benefit plans, plan administrators, trustees, current and
former officers, agents, directors, employees, independent contractors, unit
holders, shareholders, attorneys, accountants, insurers, representatives,
predecessors, successors and assigns, both individually and in any
representative capacity (collectively, the “Parties Released by Executive”),
from each and every legal claim or demand of any kind, whether known or unknown,
existing at any time up to and including the date of this Agreement, including
without limitation: (a) any claim or demand in any way arising out of or related
to Executive’s employment with and/or separation from employment with any of the
Parties Released by Executive; (b) Executive’s Letter Agreement; (c) any other
agreement or understanding between the Company and Executive; and (c) any
action, conduct, decision or omission by any of the Parties Released by
Executive related to Executive.

 

Executive understands and agrees that this Agreement is a full, final, and
complete settlement and release of the Parties Released by Executive of any and
all of Executive’s claims, whether known or unknown, including, but not limited
to, any claims or rights Executive may have under the Employment Retirement
Income Security Act, 29 U.S.C. § 1001, et seq., Title VII of the Civil Rights
Act of 1964, 42 U.S.C. § 2000e, et seq., the Age Discrimination in Employment
Act of 1967, 29 U.S.C. § 626 et seq., the Americans with Disabilities Act, 42
U.S.C. § 12101, et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601 et
seq., the Fair Labor Standards Act, 29 U.S.C. § 201 et seq., the Equal Pay Act,
29 U.S.C. § 206 et seq., the National Labor Relations Act, 29 U.S.C. § 1501 et
seq., any Iowa employment law (including but not limited to the Iowa Civil
Rights Act of 1965, Iowa Code § 216.1, et seq., and Iowa Wage Payment Collection
Act, Iowa Code § 91A.1, et seq., and any other foreign, federal, states’, or
local governments’ laws, regulations, or executive orders governing or relating
to employment. Executive further understands and agrees that Executive is
releasing any claims Executive may have, whether known or unknown, for payment
or grant of compensation, benefits, stock, membership units, equity, securities
or options of any kind, fraud or misrepresentation, promissory estoppel,
wrongful or constructive discharge, defamation, invasion of privacy, breach of
any legal duty (including any fiduciary duty), breach of covenant of good faith
and fair dealing, reprisal or retaliation, breach of contract, unjust
enrichment, negligence, negligent hiring, supervision and retention, intentional
or negligent infliction of emotional distress, and any other claims arising
under any law. Executive further agrees that if any claim that Executive
releases in this Agreement is prosecuted in Executive’s name before any court or
administrative agency, Executive will waive any benefits Executive might
otherwise obtain through such prosecution and will not take any award of money,
compensation, or any other damages or award from such suit.

 

5.           Exclusions from Executive’s Release of Claims. Notwithstanding any
other provision of this Agreement, Executive does not release:

 

A.           Any right Executive may have under this Agreement;

 



3 

 

 

B.           Any vested right to any payment(s) the Company is required to make
pursuant to the Company’s Cash Incentive Compensation Plan and/or Long-Term
Incentive Plan or any Notification of Award pursuant to such plan(s);

 

C.           Any vested rights that Executive may have under any Notification of
Award pursuant to the Company’s Omnibus Stock Plan;

 

D.           Any rights Executive may have due to her status as a shareholder of
the Company and that are equivalent to the rights of any other Company
shareholder;

 

E.           Any benefits provided upon termination of employment under any
employee benefit plan of the Company, in accordance with the terms of such plan,
other than benefits provided under an Excluded Plan. For purposes of this
Section 5E, “Excluded Plan” means any employee benefit plan related to
severance, separation pay, or supplemental unemployment benefits. For purposes
of clarity, Executive’s rights or claims, if any, related to any Excluded Plan
are released by Executive pursuant to Section 4 above;

 

F.           Executive’s rights to indemnification and insurance coverage
against third party claims; and

 

G.           Any claims that arise after (or arise from acts occurring after)
the date that Executive signs this Agreement.

 

6.           The Company’s Release of Claims. In consideration of Executive’s
release of claims and the commitments and representations made by Executive
through this Agreement, the Company, on behalf of itself and any person or
entity that could bring a claim on the Company’s behalf, hereby releases
Executive and Executive’s spouse, heirs, family members, representatives,
attorneys and agents (collectively, the “Parties Released by the Company”) from
all claims or demands, whether known or unknown, existing at any time up to and
including the Retirement Date, including without limitation any claim or demand:
(a) in any way arising out of or related to any action, conduct, decision or
omission by Executive related to the Company or Executive’s management of the
Company; or (b) in any way arising out of or related to Executive’s employment
with and/or separation from employment with the Company. The Company understands
that this Agreement is a full, final and complete settlement and release of all
of its claims against Executive for payment of any kind, fraud or
misrepresentation, negligence, breach of contract, promissory estoppel,
defamation, invasion of privacy, breach of covenant of good faith and fair
dealing, breach of any fiduciary duty, intentional or negligent infliction of
emotional distress, and any other claims arising under common law, and any
rights and claims under any foreign, federal, states’ (including Iowa’s) or
local governments’ laws, regulations, or executive orders. Notwithstanding the
foregoing, neither this Section 6 nor any other provision of this Agreement
releases the Company’s rights under or pursuant to this Agreement.

 

7.           Return of Property. Executive hereby certifies and affirms that
Executive has returned to the Company all Confidential Information, as defined
below, and all other property of the Company, or of the Company’s customers or
affiliated entities that had been in Executive’s possession or control.
Executive has returned all originals, copies of, or electronically stored
documents or other materials containing Confidential Information, regardless of
who prepared them, and any other Company property, including, but not limited
to, any phones, electronic devices, computers, keys, records, manuals, books,
documents (including all letters, email messages, memoranda, notes, notebooks,
and reports). In the case of electronically stored files, documents or
information outside of the Company’s electronic systems, Executive has made a
copy of such information, turned that copy over to the Company, and destroyed
all electronically stored files, documents or information formerly in
Executive’s possession or control.

 



4 

 

 

8.           Confidential Information.

 

A.           Definition of Confidential Information. For purposes hereof,
“Confidential Information” means any non-public information, whether or not
reduced to writing, regarding the Company or any of its Affiliates or any of
their employees, managers, directors, representatives, suppliers, vendors,
shareholders, owners, members, customers, or other third parties or entities
with whom the Company or any such Affiliate does business, which Executive
received, learned of or developed during any period that Executive provided
services to the Company or its Affiliates. Confidential Information includes,
but is not limited to, trade secrets, financial information, personnel policies,
key personnel information and any other proprietary information or knowledge of
the Company or its Affiliates, including existing or contemplated products,
services, profit margins, fee schedules, pricing, design, processes, formulae,
business plans, sales techniques, marketing techniques, training methods,
manuals and materials, policies or practices related to business, personnel or
other matters, computer databases, computer programs, software and other
technology, customer lists, customer preferences or requirements, vendor lists
or supply information. Any information disclosed to Executive or to which
Executive had access that Executive reasonably considered to be Confidential
Information, or which the Company or any of its Affiliates considered to be
Confidential Information, will be deemed Confidential Information.
Notwithstanding the foregoing, Confidential Information shall not include any
information that has become known or available to the general public, other than
as a result of Executive’s breach of this Agreement.

 

B.           Restrictions. Executive agrees not to, directly or indirectly,
retain, use or disclose any Confidential Information after the Retirement Date
unless expressly authorized by the Company to do so. Executive recognizes that
the Confidential Information constitutes a valuable asset of the Company and its
Affiliates and agrees to act in such a manner as to prevent such information’s
disclosure and use by any person in any manner not expressly authorized by the
Company in writing to receive or use such information. Executive understands
that Executive’s obligations under this Section 8 are unconditional and shall
not be excused by any conduct on the part of the Company, except: (i) prior
voluntary disclosure by the Company of the information, other than by Executive;
or (ii) express written authorization of the Company.

 

C.           Immunity for Certain Limited Disclosures. Notwithstanding any other
provision of this Agreement, Executive understands that Executive may in
accordance with any applicable law, including but not limited to the federal
Defend Trade Secrets Act, disclose Company information, including trade secrets,
as follows: (a) in confidence, to federal, state, or local government officials,
or to an attorney of Executive, for the sole purpose of reporting or
investigating a suspected violation of law; or (b) in a document filed in a
lawsuit or other legal proceeding, but only if the filing is made under seal and
protected from public disclosure. Nothing in this Agreement is intended to
conflict with any applicable law or create liability for disclosures expressly
allowed by law.

 



5 

 

 

D.           Compelled Disclosure. In the event a third party seeks to compel,
at any time, Executive’s disclosure of any information that may include
Confidential Information by judicial or administrative process, Executive will,
to the extent permitted by law, promptly notify the Company of such occurrence
and furnish a copy of the demand, summons, subpoena, or other process served
upon Executive to compel such disclosure and will permit the Company to assume,
at the Company’s expense, but with Executive’s cooperation, defense of such
disclosure demanded or requested. In the event that the Company refuses to
contest such third party disclosure demand under judicial or administrative
process, or if a final judicial order is issued compelling Executive’s
disclosure of Confidential Information, Executive shall be entitled to disclose
such specific information, and only such specific information, in compliance
with the specific terms of such administrative or judicial process or order
without violating Executive’s obligations under this Agreement.

 

9.           Unfair Competition.

 

A.           Acknowledgment. Executive acknowledges that: (a) the services
Executive performed for the Company as its most senior officer were of a special
and unique nature; (b) the Company operates in a highly competitive environment
and would be substantially harmed if Executive were to compete with the Company
or divulge its Confidential Information; (c) Executive is receiving valuable and
sufficient consideration for entering into this Agreement, including the
Retirement Benefits described in Section 2, above; and (d) the provisions of
this Section 9, including all of its subparts, are reasonable and necessary to
protect the Company’s appropriate business interests.

 

B.           Covenant Not to Compete. Executive agrees that for a period of
eighteen (18) months following the Retirement Date (the “Restricted Period”),
Executive will not, directly or indirectly, hold any ownership interest in
(except as a stockholder of a public company in which Executive owns less than
three percent (3%) of the issued and outstanding capital stock of such company),
manage, control, serve on the Board of Directors of, or render services of any
kind, in any capacity, to any Competitive Person or Entity, as defined below.
For purposes of this Agreement:

 

(i) “Competitive Person or Entity” means any person or entity that: (a) competes
with the Company, or plans to Compete with the Company, in a Restricted
Territory; or (b) markets or manufactures, or plans to market or manufacture,
products or services in or for a Restricted Territory that are similar to or
interchangeable with the products or services marketed or manufactured by the
Company during Executive’s last two (2) years of employment with the Company;
and

 

(ii) “Restricted Territory” includes any portion, area, or region located in
Canada, Mexico, the United States of America, or Europe.

 



6 

 

 

C.           Covenant Not to Solicit, Service, or Interfere with Customers.
Executive agrees that, during the Restricted Period, Executive will not,
directly or indirectly, solicit, contact, discuss with, or provide services to
any Customer regarding or concerning any Competitive Person or Entity, as
defined above, or otherwise take any action that attempts to or may actually
diminish the business with, or purchases from, the Company with respect to any
Customer. For purposes of this Agreement, a “Customer” includes any person or
entity that has purchased any product or service from the Company or that the
Company is attempting to sell any product or services as of the Retirement Date
or that the Company has attempted to sell any product or service in the two (2)
year period before the Retirement Date.

 

D.           Covenant Not to Solicit or Service Employees, Customers, and
Business Relations. Executive agrees that, during the Restricted Period,
Executive will not, directly or indirectly, attempt to or actually solicit,
recruit, hire, or encourage any employee, vendor, supplier, consultant,
independent contractor, subcontractor, or other business contact of the Company
to terminate or diminish his, her, or its relationship or business with the
Company. This Section 9D shall not prohibit Executive from, upon request,
providing a letter of reference regarding any individual who has not been
employed by the Company for at least three (3) months, provided that Executive
does not breach any other obligation under this Agreement.

 

E.           Disclosure of Obligations. Executive agrees that, during the
Restricted Period, Executive will, prior to accepting employment or any other
business relationship with any other person or entity, inform that person or
entity of Executive’s obligations under Sections 8 and 9 of this Agreement.
Similarly, Executive hereby authorizes the Company to notify any other person or
entity during the Restricted Period, including, without limitation, Executive’s
future employers, future partners, and Customers, as defined above, of the
existence of this Agreement and Executive’s obligations under Sections 7 through
11 of this Agreement.

 

F.           Extension of Restricted Period. If the Company obtains a court
order or judgment finding that Executive has violated any portion of this
Section 9, Executive agrees that the Restricted Period will be extended for a
period of time equal to the period between the Retirement Date and such court
order or judgment.

 

10.          Mutual Non-disparagement. Executive agrees not to directly or
indirectly disparage or otherwise make any comment or statement that casts an
unfavorable light upon the Company or any Affiliate, or any of their directors,
officers, employees, representatives or agents. The Company agrees that it will
instruct the members of the Company’s Board of Directors and the Company’s
officers not to directly or indirectly disparage or otherwise make any comment
or statement that casts an unfavorable light upon Executive. Notwithstanding the
foregoing, this provision shall not preclude the Company or Executive from
making truthful statements to any government agency or pursuant to any lawful
subpoena.

 



7 

 

 

11.          Cooperation. Executive agrees to cooperate with the Company as
follows:

 

A.           Legal Proceedings. In the event that any legal proceeding arises in
which the Company or any Affiliate deems Executive’s testimony or participation
to be relevant or necessary, Executive agrees to make herself reasonably
available and to cooperate with the Company or such Affiliate in connection with
the proceeding by providing testimony through affidavit, in a deposition, or at
a hearing or trial, or otherwise assisting the Company or Affiliate with respect
to the proceeding. This provision is not intended to affect the substance of any
testimony that Executive is asked to provide. Rather, Executive agrees to
provide truthful testimony and to otherwise assist the Company or Affiliate in
light of and in full compliance will all applicable laws. The Company will
instruct its counsel to use commercially reasonable efforts to schedule any
proceeding requiring Executive’s attendance in a manner that will minimize
interference with Executive’s personal and professional plans and obligations,
and will reimburse Executive for all out-of-pocket expenses incurred by
Executive in providing assistance pursuant to this Section 11.A. If such
assistance is required by the Company after the end of the Restricted Period,
defined above, the Company and Executive will agree on a reasonable hourly rate
solely to compensate Executive for the time spent by Executive providing such
cooperation and during which Executive is not free to engage in other pursuits.

 

B.           Consultation. In the event any questions arise with regard to
information or subject that Executive developed, of which Executive had
knowledge, or with which Executive otherwise was involved during Executive’s
employment with the Company, Executive agrees that during the Restricted Period,
Executive will cooperate with and respond to any reasonable request by the
Company or any affiliated company for advice, opinions, or other information
responsive to the question posed. Such consultation shall be limited to an
aggregate total of twenty (20) hours of consultation without any additional
compensation or payment to Executive by the Company.

 

12.          Period for Review and Consideration. Executive understands that
Executive was given this Agreement on the Retirement Date and was provided
twenty-two (22) days, until October 1, 2018, to review and consider this
Agreement before signing it. Executive is advised by the Company to consult with
an attorney of Executive’s choosing before signing this Agreement. Executive
further understands that Executive is allowed to use as much of this review
period as Executive wishes prior to signing this Agreement. Executive and the
Company agree that during this 22-day period the Company made changes to this
Agreement based on requests made by Executive. Executive and the Company agree
that these changes, whether material or immaterial, do not restart the running
of Employee’s 22-day consideration period. Executive understands that if
Executive wishes to accept this Agreement, Executive must sign it and return it
to Eric Rangen, Chair, Board of Directors, Flexsteel Industries, Inc., 385 Bell
Street, Dubuque, IA 52001 or to Mr. Rangen by electronic transmission of a copy
signed by Executive (which facsimile shall be effective for acceptance) to:
ptgboy@aol.com, or the offer of this Agreement shall be automatically revoked.

 

13.          Opportunity to Rescind. Executive understands that Executive may
rescind and cancel Executive’s acceptance of this Agreement for any reason
within seven (7) days after Executive has signed it. If Executive decides to
cancel this Agreement and mail Executive’s notice of cancellation, Executive
understands that it must be postmarked within the seven (7) day period and
addressed to Eric Rangen, Chair, Board of Directors, Flexsteel Industries, Inc.,
385 Bell Street, Dubuque, IA 52001, and must be sent by certified mail, return
receipt requested.

 



8 

 

 

14.          Miscellaneous.

 

A.           Complete Agreement. Executive understands that this Agreement
contains the entire agreement regarding the subject matter hereof and supersedes
and replaces any prior written or oral promises, understandings, or agreements
regarding such subject matter. There are no other written or oral promises,
understandings, or agreements regarding such subject matter in effect. 

 

B.           Non-Interference. Nothing in this Agreement is intended to or shall
preclude Executive from cooperating with any appropriate federal, state or local
government agency in connection with any investigation or proceeding conducted
by any such agency.

 

C.           Applicable Law, Exclusive Venue. This Agreement, Executive’s and
the Company’s rights hereunder, and any issues related to this Agreement shall
be governed by and construed and enforced in accordance with the laws of the
State of Iowa, without regard to any state’s choice of law principles or rules.
The exclusive venue for any action hereunder or related to this Agreement, or
the subject matter of this Agreement, shall be in the State of Iowa, whether or
not such venue is or subsequently becomes inconvenient, and the Company and
Executive consent to the exclusive jurisdiction of the state and federal courts
in the State of Iowa.

 

D.           Payments/Taxes. Executive understands that all amounts paid under
this Agreement shall be subject to normal withholdings or such other treatment
as the Company believes in good faith is required by law. No representations as
to tax consequences of this Agreement have been made to Executive by the Company
or any of its representatives.

 

E.           Modification by the Parties. Executive understands that this
Agreement shall not be modified or amended except by a written instrument signed
by the Company and Executive. In addition, Executive understands that no waiver
of any provision of this Agreement shall be binding unless set forth in a
writing signed by the party effecting the waiver. Any waiver by either party
shall be limited to the circumstance or event specifically referenced in the
written waiver document and shall not be deemed a waiver of any other term of
this Agreement or of the same circumstance or event upon any recurrence thereof.

 

F.           Remedies. Executive acknowledge and agree that a violation of this
Agreement, including but not limited to, Executive’s obligations under Sections
7, 8 and 9, including those sections’ subparts, would cause irreparable harm to
the Company, and that the Company’s remedy at law for any such violations would
be inadequate. In recognition of the foregoing, Executive agrees that, in
addition to any other relief afforded by law or this Agreement, including
damages sustained by a breach of this Agreement, and without any necessity of
proof of actual damages or posting any bond, the Company will have the right to
enforce this Agreement by specific remedies which include, among other things,
temporary and permanent injunctions. In the event of any litigation involving
this Agreement, regardless of which party commences such litigation, in addition
to any other damages allowed by law, the prevailing party shall be entitled to
recover from the other party its reasonable attorneys’ fees, costs and expenses
incurred in such litigation.

 



9 

 

 

G.           Severability, Blue Pencil. Executive understands that the
invalidity or partial invalidity of any portion of this Agreement shall not
invalidate the remainder thereof, and said remainder shall remain in full force
and effect. Moreover, if one or more of the provisions contained in this
Agreement shall, for any reason, be held to be excessively broad as to scope,
activity, subject or otherwise, so as to be unenforceable at law, such provision
or provisions shall be construed by the appropriate judicial body by limiting or
reducing it or them, so as to be enforceable to the maximum extent compatible
with then applicable law.

 

H.           Acknowledgment. Executive acknowledges that Executive has had the
opportunity to discuss this Agreement with and obtain advice from Executive’s
private attorney, that Executive has had sufficient time to, and has carefully
read and fully understands all the provisions of this Agreement, and that
Executive is knowingly and voluntarily entering into this Agreement. No
representations as to tax or other consequences of this Agreement have been made
to Executive by the Company or its representatives.

 

I.             Indemnification and Insurance Coverage. Executive’s right to
indemnification pursuant to Article XIII of the Company’s Amendment and Restated
Bylaws, as in effect on the Retirement Date, shall be considered a contractual
right that shall not be diminished by any subsequent amendment to the Bylaws.
Executive shall continue to be covered by any directors and officers, fiduciary
liability, employment practices, or similar liability insurance policy
maintained by the Company at the level at which current Board members and the
Company’s current most senior executive officers are covered.

 

15.           Signature. Executive has read this Agreement, knows its contents
and has signed it as a free and voluntary act having had adequate opportunity to
consider its terms and conditions and to consult with counsel of Executive’s
choosing. This Agreement may be executed in counterparts, each of which, when so
executed, shall together constitute and be one and the same instrument. 

 

The parties have signed this Retirement Agreement and Release on the dates set
forth next to their respective signatures.



        Date: September 21, 2018   /s/ Karel Czanderna       Karel Czanderna    
      Date: September 21, 2018   Flexsteel Industries, Inc.               /s/
Eric Rangen             By Eric Rangen           Its Chair, Board of Directors  



 



GP:4817-2968-7409



 



10 